Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 05/06/2021.
Claims 1-20 are examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites in part “wherein the processor includes software for determining when tissue clamped between the staple cartridge and the anvil assembly has achieved a predetermined tissue relaxation percent.” (emphasis added) which renders the claim indefinite because it is unclear if this term incorporates the stated meaning as outlined in the [0006] and [0028] of applicant’s specification, which doesn’t mean the same as claimed or if this term is a special definition. Applicant is reminded that the term “a predetermined tissue relaxation percent” is not in common usage in the art as a whole. Additionally, it is unclear what is meant by tissue relaxation percent, as in what percent of what, is being determined? Is it percentage of clamping force over a specific time range or is it percentage of flow of compression fluid within a clamped tissue over a period of time. The claimed feature “tissue relaxation percent” is not a known and well defined parameter for which an objective method of measuring is defined within the broad scope of the invention, rather this expression is merely stating the result that is to be achieved by the invention. Applicants clarification of the intended meaning of this term needs to be defined and clarified. For purpose of Examination, Examiner interprets this term to mean an amount at which the clamp tissue is determined to have stabilized as described in [0006] i.e. the clamping fore on the tissue stabilizes. The same reasoning is applied to claims 4, 6, 11, 13, 18 and 20.
This reasoning also applies to the claimed range in claim 2, and 14 which also is considered indefinite because of the unclarity of the term “a predetermined tissue relaxation percent” as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9, 11-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mozdzierz et al. (US 20180353186 A1).
Regarding claim 1, Mozdzierz discloses a circular stapling device (Fig. 1) comprising:
 a handle assembly (100) including a processor (Controller in handle 110, [0201]); 
an adapter assembly (200) operably secured to the handle assembly (100) and including a trocar assembly (270) and a strain gauge assembly (320, [0243]); 
a reload assembly (400, [0181]) operably secured to the adapter assembly [0181], the reload assembly including a staple cartridge [0229]; and 
an anvil assembly (510, [0213]) releasably secured to the trocar assembly (270) and moveably positioned relative to the staple cartridge (420) between a spaced position and a clamped position (Figs. 70-75), 
wherein the processor (Main controller 147  having software instructions, [0359]) includes software (controlled tissue compression algorithm) for determining when tissue clamped between the staple cartridge (420) and the anvil assembly has achieved a predetermined tissue relaxation percent ([0373] clapping force is measure by strain gauge assembly 320 that is measured by controller 147, and when said force falls below a set threshold this indicates a tissue relaxation amount has been reached and a controlled tissue compression is commenced. See also [0373]-[0376]).
Regarding claim 4, wherein the software is configured to activate an alert when the predetermined tissue relaxation percent is achieved [0382].
Regarding claim 5, wherein the software alerts the clinician with an audible, visual, and/or tactile feedback. ([0382] via a tone or LED)
Regarding claim 6, wherein the software is configured to initiate a stapling sequence when the predetermined tissue relaxation percent is achieved [0382] and [0387].
Regarding claim 7, wherein the software is configured to activate an alert after the tissue is clamped for a predetermined time period [0379].
Regarding claim 9, wherein the software is configured to take samples of the clamping force at a predetermined sampling rate [0376] and {0377]-[0379].
Regarding claim 11, A method of optimizing tissue relaxation during a stapling procedure (Main controller 147 having software instructions, [0359]), the method comprising: clamping tissue between an anvil assembly (510, [0213]) and a reload assembly (400, [0181]); calculating a tissue relaxation percent of the clamped tissue ([0373] clapping force is measure by strain gauge assembly 320 that is measured by controller 147, and when said force falls below a set threshold this indicates a tissue relaxation amount has been reached and a controlled tissue compression is commenced. See also [0373]-[0376]); and initiating a stapling sequence when the tissue relaxation percent equals or is less than a predetermined tissue relaxation percent [0382] and [0387].
Regarding claim 12, wherein clamping the tissue includes moving the anvil assembly relative to the reload assembly until a predetermined gap is achieved between the anvil assembly and a staple cartridge of the reload assembly [0370], [0379]-[0381].
Regarding claim 16, further including initiating a cutting sequence [0262]-[0263] and [0392].
Regarding claim 17, wherein the cutting sequence is initiated at the completion of the stapling sequence [0392].
Regarding claim 18, wherein the cutting sequence is initiated when the tissue relaxation percent equals or is less than a second predetermined tissue relaxation percent, or after a predetermined time period has elapsed, whichever occurs first [0392]-[0394].
Regarding claim 19, wherein initiating the cutting sequence is automatic [0392].
Regarding claim 20, wherein initiating the stapling sequence occurs when the tissue relaxation percent equals or is less than a predetermined tissue relaxation percent, or after predetermined time elapses, whichever occurs first [0382].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 8, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozdzierz et al. (US 20180353186 A1).
Regarding claim 2, Mozdzierz discloses a circular stapling device including a software (controlled tissue compression algorithm) for determining when tissue clamped between the staple cartridge (420) and the anvil assembly has achieved a predetermined tissue relaxation percent ([0373] clapping force is measure by strain gauge assembly 320 that is measured by controller 147, and when said force falls below a set threshold this indicates a tissue relaxation amount has been reached and a controlled tissue compression is commenced. See also [0373]-[0376]) as applied to claim 1 above, but fails to teach the wherein the predetermined tissue relaxation percent is between about 1% and about 0.5%.
It is noted that in [0376] Mozdzierz teaches how the clamping force and strain data collected from the strain guage measurement correlate and via controller 147 determines whether the measured forces approaches the target clamping force by calculating a predicted clamping force. Furthermore in [0373] Mozdzierz explains that During tissue relaxation, after the measured force falls below the target clamping force, the CTC recommences
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the circular stapling device of Mozdzierz et al. to have predetermined tissue relaxation percent is between about 1% and about 0.5%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the between about 1% and about 0.5%.
Regarding claim 3, Mozdzierz discloses a circular stapling device as applied to claim 1 above including wherein the strain gauge assembly (320) includes a strain gauge (320a), but fails to teach a plurality of strain gauges.
it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the strain gauge assembly of the circular stapling device of Mozdzierz et al. to have a plurality of strain gauges, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8, Mozdzierz discloses a circular stapling device as applied to claim 7 above including the predetermined time period, but fails to teach wherein the predetermined time is 15 seconds. Note: Mozdzierz suggests a time period of up to 30 seconds (Fig. 82D-1).
it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the predetermined time period for clamping a tissue using the circular stapling device of Mozdzierz et al. to be a predetermined time period of 15 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, such a modification would be obvious to try and provide the predictable results of reaching a target clamping force. 
Regarding claim 10, Mozdzierz discloses a circular stapling device as applied to claim 9 above including the predetermined sampling rate, but fails to teach wherein the predetermined sampling rate is 400 miliseconds. Note: Mozdzierz teaches a sampling rate is 1 millisecond ([0376]).
it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the predetermined sampling rate of the circular stapling device of Mozdzierz et al. to be a predetermined sampling rate of 400 miliseconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, such a modification would be It would have been an obvious matter of design choice since applicant has not disclosed that having a predetermined sampling rate of 400 miliseconds solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a sampling rate of 1 milisecond.
Regarding claim 13, Mozdzierz discloses calculating the tissue relaxation percent as claimed in claim 11 above using a strain gauge (320a), but fails to teach doing it using a 6-tap strain history buffer.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of calculating tissue relaxation percent using a strain gauge of Mozdzierz et al. to include performing such step using a 6-tap strain history buffer, since applicant has not disclosed that using a 6-tap strain history buffer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Mozdzierz method. Its worth pointing out that applicants invention in [0032] states that it is envisioned that more or less than a 6-tap strain gauge history buffer may be utilized.
Regarding claim 14, Mozdzierz discloses initiating the stapling sequence as explained in claim 11 above, but fails to teach performing the step when the measured tissue relaxation percent is between about 0.5% and 1%.
It is noted that in [0376] Mozdzierz teaches how the clamping force and strain data collected from the strain guage measurement correlate and via controller 147 determines whether the measured forces approaches the target clamping force by calculating a predicted clamping force. Furthermore in [0373] Mozdzierz explains that During tissue relaxation, after the measured force falls below the target clamping force, the CTC recommences.
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Mozdzierz et al. to have predetermined tissue relaxation percent is between about 0.5% and 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the between about 0.5% and 1%.
Regarding claim 15, Mozdzierz discloses the method as applied to claim 11 above including initiating a stapling sequence, but fails to teach wherein initiating a stapling sequence occurs 15 seconds after clamping. 
it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the predetermined time period for initiating a stapling sequence using the circular stapling device of Mozdzierz et al. to be a predetermined time period of 15 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, such a modification would be obvious to try and provide the predictable results of reaching a target clamping force. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731

/ANDREW M TECCO/           Primary Examiner, Art Unit 3731